DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II to claims 13-20 in the reply filed on 3/22/22 is acknowledged.
Claims 1-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/22/22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites “a weight content of the protic solvent is set to 100 parts; a weight content of the film-forming agent is C1 and a weight content of the film-etching agent is C2 wherein 0.1%[Symbol font/0xA3]C1[Symbol font/0xA3]60% and 0.1%[Symbol font/0xA3]C2[Symbol font/0xA3]20%.”
It is not clear from the language regarding the weight content of C-1 and C2 if the percentages relates to the protic solvent or the overall electrolyte.
A recitation of [0062] within the specification states “In the electrolytic solution, a weight content of the solvent is set to 100 parts, a weight content C1 of the film-forming agent is about from 0.1% to 60%, that is, 0.1%[Symbol font/0xA3]C1[Symbol font/0xA3]60%; and a weight content C2 of the film-etching agent is about from 0.1% to 20%, that is 0.1%[Symbol font/0xA3]C2[Symbol font/0xA3]20%.”
This language is clear that the weight content of C1 and C2 are in relation to the overall electrolyte and further give context to the protic solvent within the electrolyte.
Appropriate correction is required.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN103388173 of Lin et al. A machine translation is provided.
As to claim 13, Lin teaches a method, comprising: 
putting a metal substrate into an electrolyte, wherein the electrolyte includes a film-forming agent and a film-etching agent (Lin, [0006] – [0011], [0025] and [0047]); 
putting a cathode into the electrolyte (Lin, [0014] – [0015] and [0047]); and 
applying a voltage to the metal substrate and the cathode to electrolyze the metal substrate to form a hole on the metal substrate to produce the metal product (Lin, [0015], [0018] – [0020], [0023] – [0025] and [0047] – [0048]).
As stated within Lin, a titanium plate (metal substrate) was put into a solution (electrolyte) such that the solution includes a chloride species (film-forming agent) and a fluoride species (film-etching agent). A cathode was placed into the electrolyte and a voltage was applied between the metal substrate and cathode to form pits in the surface of the substrate (Figs. 1-3).
As to claim 17, Lin teaches to the method of claim 13.
Lin additionally teaches the cathode is made of platinum (Lin, [0047]).
As to claim 18, Lin teaches to the method of claim 13.
Lin additionally teaches the applied voltage is between 1 to 50V (Lin, [0015]), thus anticipating the range of 1 to 500 V (see MPEP 2131.03 I).
As to claim 19, Lin teaches to the method of claim 13.
Lin additionally teaches the temperature is maintained between 0-80 [Symbol font/0xB0]C for an electrochemical etching time of between 0.5 to 60 minutes (Lin, [0011]), thus anticipating the claimed ranges (see MPEP 2131.03 I).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lin as applied to claim 13 above, and further in view of US 5,853,561 of Banks.
As to claims 14 and 16, Lin teaches to the method of claim 13.
Lin additionally teaches that the film-forming agent consists of a chlorine-containing compound (for example sodium chloride) (Lin, [0009] – [0013]) and that the film-etching agent consists of a fluorine-containing compound (for example hydrofluoric acid or a salt of a fluoride compound) (Lin, [0009] – [0013]).
Lin does not specifically teach that the electrolyte includes a protic solvent like water, however, the solutions of the chloride and fluoride salts are references in molarity, thus being in solution. Lin also states that sodium chloride and sodium fluoride are soluble in water and that the pH of the solution is less than 7 (Lin, [0009], [0013], [0047] and [0054]).
Banks teaches of electrolytic etching of titanium substrates in aqueous solutions to form pits within the substrate (Banks, Abstract and col 2 lines 18-26).
Banks also teaches that sodium chloride is dissolved in water to form the desired electrolyte for electrochemical etching in order to form a solution that facilitates the highly textured surface for improved bonding and improved human bone direct in-growth of orthopedic implants (Banks, Abstract and col 3 lines 1-20).
As Lin improved biocompatibility and bioactivity of textured substrates (Lin, [0002]), one of ordinary skill in the art before the effective filing date of the claimed invention would find it obvious to modify Lin as per Banks so as to utilize water as the solvent for the electrolyte to facilitate dissolution of the salts therein in order to provide an electrolyte of the desired concentration for texturing the substrate upon application of a voltage for etching.
As to claim 15, Lin in view of Banks teaches to the method of claim 14.
Lin additionally teaches 0.95 mol/L NaCl and 1.2 mol/L HF as an electrolyte solution (Lin, [0047]).
This results in 52.67 g NaCl (MW 55.44) per 1000 g water which is 5.3 wt % and 24.01 g HF (MW 20.01) in 1000 g water which is 2.4 wt. %.
The calculation for NaCl is 0.95 mol * 55.44 = 52.67 g/L.
The calculation for HF is 1.2 mol * 20.01 = 24.01 g/L. 
1 L of water weights 1000 g, thus (52.67/1000) * 100 = 5.3 wt. % and (24.01/1000) * 100 = 2.4 wt. %.
As such Lin deems obvious the claimed composition of the electrolyte in relation to water and the components.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over CN 103388173 of Lin et al in view of US 2004/0167633 of Wen et al.
As to claim 20, Lin teaches a method, comprising: 
putting a metal substrate into an electrolyte, wherein the electrolyte includes a film-forming agent and a film-etching agent (Lin, [0006] – [0011], [0025] and [0047]); 
putting a cathode into the electrolyte (Lin, [0014] – [0015] and [0047]); and 
applying a voltage to the metal substrate and the cathode to electrolyze the metal substrate to form a hole on the metal substrate to produce the metal product (Lin, [0015], [0018] – [0020], [0023] – [0025] and [0047] – [0048]).
As stated within Lin, a titanium plate (metal substrate) was put into a solution (electrolyte) such that the solution includes a chloride species (film-forming agent) and a fluoride species (film-etching agent). A cathode was placed into the electrolyte and a voltage was applied between the metal substrate and cathode to form pits in the surface of the substrate (Figs. 1-3).
Lin does not teach coating the formed product and curing the component with the coating.
Wen teaches of metallic orthopedic implants with micron or nanometer scale surface roughness formed by etching of the implant to facilitate acceptance of tissue and bone growth after implantation (Wen, [0033] and Abstract).
Wen additionally teaches after the etching process to further coat resultant implant with a bioactive coating to further promote attachment to soft tissue, the growth of bone and/or apposition of bone at the surface of the implant after implantation (Wen, [0060]). 
Wen teaches that the increased surface roughness from the etching process exhibits improved adhesion of the bioactive coating (Wen, [0059]) such that one such method for coating with the bioactive layer includes dipping and sintering (Wen, [0060]), thus deeming obvious the claim limitations of providing a component material on the surface of the metal and curing the component material.
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lin as per Wen so as to coating the etched component with a composition and cure the composition to improve the characteristics of the implant after implantation.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W COHEN whose telephone number is (571)270-7961. The examiner can normally be reached M-F: 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN W. COHEN
Primary Examiner
Art Unit 1759



/BRIAN W COHEN/           Primary Examiner, Art Unit 1759